Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.
This action/allowance is in response to Applicant's remarks filed on 02/22/2021.

Reasons for Allowance
The prior art of the record Bajic (2006/0268834) para [0002] [0013] [0019]
[0023] discloses the client IP address be maintained at the client when the client roams from the home virtual wireless switch module to the visited virtual wireless switch module. Para [0089] discloses the visited wireless switch 222 (=neighbor AP gateway) can obtain the client IP address from the registration information that was sent to the registration server when the home wireless switch 212 (=first or home gateway) registered with the registration server. The visited wireless switch search the record of the client 202 to get the MAC address of the client 202 and use the MAC address of the client 202 to determine that the client IP address belongs to the first subnet 210 (=first AP) and that the client 202 was originally associated with the home wireless switch 212.
KaippallimalilUS (2015/0249999 ) para [0058] discloses  UE 505 moves from eNB-a to an eNB, e.g., eNB-b in cluster B , MME 507 changes the SGW serving UE 
Menon (20040105413) para [0015] discloses Session continuity allows the user's session and IP address to be maintained as the user moves between Access Points, (APs) and between UMTS and WLAN networks.
However the prior art of the record fails to anticipate or make obvious “an identifier of the wireless device and an identifier of the first wireless access gateway (for the first wireless AP) is sent to the second wireless access point such that based on sending the message, the second wireless access point to maintain the IP session via the first wireless access gateway in the event the wireless device roams to the second wireless access point” with the claimed invention as a whole.

The same reasoning applies to claims 11 and 17. Accordingly, claims 2-10, 12-16 and 18-20 are also allowed.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471